DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al (US Pub. 2016/0124491 in IDS).
               Regarding Claim 1, An et al teaches a pixel, comprising: a light emitting diode including an anode coupled to a first node (N1 in Fig.2) (Figs. 2; Paragraph 0048-0052);
a first capacitor including a first electrode coupled to the first node, and a second electrode coupled to a second node (N2 in Fig.2) (Figs. 2; Paragraph 0048-0058);
a first transistor including a gate electrode coupled to the second node, a first electrode coupled to a third node, and a second electrode coupled to a fourth node (Figs. 2; Paragraph 0048-0058); and
a second transistor including a gate electrode coupled to a first scan line, a first electrode coupled to a data line, and a second electrode coupled to the third node (Figs. 2,4; Paragraph 0045-0071).

               Regarding Claim 2, An et al teaches the pixel further comprising: a third transistor including a gate electrode coupled to a second scan line, a first electrode coupled to an initialization line, and a second electrode coupled to the first node (Figs. 2,4; Paragraph 0050).               

               Regarding Claim 3, An et al teaches the pixel further comprising: a fourth transistor including a gate electrode coupled to an emission line, a first electrode coupled to the fourth node, and a second electrode coupled to the first node (Figs. 2,4; Paragraph 0049, 0051).

               Regarding Claim 4, An et al teaches the pixel further comprising: a fifth transistor including a gate electrode coupled to the emission line, a first electrode coupled to a first power line, and a second electrode coupled to the third node (Figs. 2,4; Paragraph 0048, 0052).

               Regarding Claim 5, An et al teaches the pixel further comprising: a sixth transistor including a gate electrode coupled to a third scan line, a first electrode coupled to the fourth node, and a second electrode coupled to the initialization line (Figs. 2,4; Paragraph 0051- 0057).

               Regarding Claim 6, An et al teaches the pixel further comprising: a seventh transistor including a gate electrode coupled to the first scan line, a first electrode coupled to the second node, and a second electrode coupled to the fourth node (Figs. 2; Paragraph 0046, 0054- 0058).

               Regarding Claim 7, An et al teaches the pixel further comprising: a second capacitor including a first electrode coupled to the first power line, and a second electrode coupled to the second node. (Figs. 4; Paragraph 0070, 0074- 0078).

               Regarding Claim 11, An et al teaches the pixel further comprising: a sixth transistor including a gate electrode coupled to the first scan line, a first electrode coupled to the initialization line, and a second electrode coupled to the fourth node (Figs. 2; Paragraph 0051- 0057).

Allowable Subject Matter
6.          Claims 8-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.           Claims 15-20 are allowed.
8.            The following is an examiner’s statement of reasons for allowance: None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests a driving method comprises:  
  electrically connecting the second node to an initialization line, and turning on the second transistor; 
            electrically disconnecting the second node from the initialization line in a state in which the second transistor is turned on; 
turning off the second transistor; and 
electrically connecting the first node to the initialization line in a state in which the second transistor is turned off as claimed in Claim 15.

9.            None of the prior art, made of record, either singularly or in combination, teaches or fairly suggests a driving method comprises:  
  electrically connecting the second node to an initialization line in a state in which the second transistor is turned off; 
            electrically disconnecting the second node from the initialization line;
turning on the second transistor in a state in which the second node is electrically disconnected from the initialization line; 
turning off the second transistor; and 
electrically connecting the first node to the initialization line in a state in which the second transistor is turned off as claimed in Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




                                                                             Conclusion   
10.        Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

11.       It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

12.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 






/VIJAY SHANKAR/Primary Examiner, Art Unit 2622